Case: 12-40647       Document: 00512276168         Page: 1     Date Filed: 06/17/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 17, 2013
                                     No. 12-40647
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

STERLING J. MCKOY, II,

                                                  Petitioner-Appellant

v.

JOHN B. FOX,

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:11-CV-506


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       Sterling J. McKoy, II, federal prisoner # 19319-047, appeals from the order
of the district court dismissing his 28 U.S.C. § 2241 habeas corpus action. He
challenges a prison disciplinary hearing at which he was found guilty of
possession of anything unauthorized and unauthorized use of the mail.
       On appeal, McKoy argues that the district court should have construed his
§ 2241 petition as a prisoner civil rights action pursuant to Bivens v. Six
Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), or

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40647     Document: 00512276168      Page: 2   Date Filed: 06/17/2013

                                  No. 12-40647

as a challenge under the Administrative Procedure Act (APA) once it determined
that McKoy had failed to make a cognizable habeas corpus claim. McKoy did not
raise his Bivens contention in the district court, so we will not consider it, see
Wilson v. Roy, 643 F.3d 433, 435 n.1 (5th Cir. 2011), cert. denied, 132 S. Ct. 1062
(2012), and his APA contentions, though raised in the district court, are
unavailing on the merits, see Evans v. Martin, 496 F. App’x 442, 444-45 & n.1
(5th Cir. 2012).
      AFFIRMED.




                                        2